Order, Supreme Court, New York County (Stuart Cohen, J.), entered July 17, 1997, which, insofar as appealed from, denied defendants-appellants’ motion to renew a prior order granting plaintiff summary judgment, unanimously affirmed, without costs.
We agree with the motion court that the motion was not based on any material facts of which defendants were unaware at the time the prior motion was made, and that no excuse for having omitted these facts is offered to support renewal (see, Foley v Roche, 68 AD2d 558, 568; Matter of Banow v Simins, 53 AD2d 542, mot to dismiss appeal granted 40 NY2d 989, cert denied sub nom. Liebowitz v Simins, 430 US 968).
Concur— Nardelli, J. P., Wallach, Williams and Mazzarelli, JJ.